DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of method claims 11-14 in the reply filed on June 23, 2022 is acknowledged.   Claims 1-10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus (claims 1-10) and method of using the apparatus (claim 15), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 11 recitations of: “said thin film” at line 3, “said one or more through holes” at line 4, “the whole area” at line 6, “the surface opposite” at lines 6-7, “the both surfaces” at line 11, “the periphery” at line 13 and “said reinforcing layers” at line 14, all lack antecedent basis.  
The claim 11 recitation of “a lipid bilayer membrane according to claim 1,”  is claiming dependency from a withdrawn claim that is not generic or linking, rendering claim 11 unclear.  Claim 11 is being examined as an independent method claim and therefore should be rewritten in independent format which would also correct some of the above identified antecedent basis issues.   
Claims 12-14 are rejected under Section 112 as reciting claim elements having unclear antecedent basis in view of the antecedent basis issues set forth above with respect to claim 11.

Allowable Subject Matter
Claims 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 11, the closest prior art is Yasuga et al., JP2015077559 (made of record by Applicant and discussed with reference to the attached machine translation of the description thereof), Kalsi et al., “Shaped Apertures in Photoresist Films Enhance the Lifetime and Mechanical Stability of Suspended Lipid Bilayers,” Biophysical Journal, Vol. 106, April 2014, pp 1650-59 (made of record by Applicant),  Bloom et al., US 6,863,833 (made of record by Applicant),  and Harnack et al., US 2008/0311375.  
Yasuga teaches a separator for forming a lipid bilayer membrane made according to a method that includes providing a thin film partition 20 having one or more through holes 20a that is further supported by a pair of support films 22 and 24 that sandwich the film but are not disposed at a periphery of a through hole (Fig. 3; paras [0012]-[0013]).  Yasuga teaches the through holes may be formed in the partition using photolithography and may be made using polymer resins including parylene and polyimide (para [0013]).  Yasuga teaches support films 22 and 24 are fixed to the partition film by a variety of methods including the use of adhesive, frictional force and heat sealing (para [0014]).  Yasuga is silent as to the through-hole being tapered and is also silent as to preparing the support films by applying photosensitive resin layers in the sequential manner recited in claim 11, followed by heating the resin layers to form the reinforcing films as required by claim 11.   
Kalsi teaches the formation of shaped apertures in photoresist films for use in suspended lipid bilayers (Abstract, page 1651 teaching fabrication of apertures that includes etching) and Fig. 1 on page 1652 illustrating various tapered embodiments).  However,  Kalsi does not teach the method of applying and preparing reinforcing films as recited in claim 11.  
Bloom teaches the formation of microfabricated apertures for supporting bilayer lipid membranes (Title) that further include a support layer 12 that may be made from polyimide (Fig. 1A; col. 5, lines 14-28), the polymeric structures of Bloom being processed using lithography and etching methods (see Example 1 at col. 8, line 60 to col. 9, line 17).  However, the aperture of Bloom is formed in a silicon nitride layer 16 and one of the support layers 18 is silicon (col. 5, lines 29-39), thus Bloom does not teach or suggest the method of claim 11 wherein the aperture is formed in a thin film and supported on either side by reinforcing layers made from photosensitive resin layers.
Harnack, directed to methods of fabricating polymer membranes with at least one pore (Abstract), teaches a method illustrated in Fig.3B wherein a variety of etching techniques are used to form a pore in a multi-layer structure having a tapered portion.  However,  as illustrated in Fig. 3B, the method of Harnack includes stacking an SiO2 layer and polymeric layers onto a support substrate, followed by removal of the support substrate at the end of the method, thus not teaching or suggesting the method of claim 11 wherein the supporting film is removed, followed by the application of a photosensitive resin layer, followed by heating both the photosensitive resin layers to form the reinforcing layers on either side of the thin film layer.  
Thus, the method steps of claim 11 have not been found either alone or in an obviously combinable way in Yasuga, Kalsi, Bloom or Harnack.  The remaining art of record does not supply the deficiencies of the art discussed herein.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746